DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the second light-shielding structure is configured to shield light, emitted from the display panel and passing through the transparent bonding layer in the direction of the through hole; and the first light-shielding structure is configured to shield light, emitted from the display panel, passing through the through hole and being slantly incident on the transparent cover plate; and the first light-shielding structure is ring-shaped, an inner diameter of the first light-shielding structure is less than a diameter of the through hole, and an outer diameter of the first light-shielding structure is greater than the diameter of the through hole. The prior art does not disclose or suggest the method for manufacturing a display device of claim 15, in particular the limitations of the second light-shielding structure is configured to shield light, emitted from the display panel and passing through the transparent bonding layer in the direction of the through hole; and the first light-shielding structure is configured to shield light, emitted from the display panel, passing through the through hole and being slantly incident on the transparent cover plate; wherein the first light-shielding structure is ring-shaped, an inner diameter of the first light-shielding structure is less than a diameter of the through hole, and an outer diameter of the first light-shielding structure is greater than the diameter of the through hole.
The closely related prior art, Choi et al. (US 20210057490) discloses (Figs. 1-27) a display device, comprising: a display screen comprising: a display panel (200) comprising a non-display region (A3-A4) and a display region (A1-A2), a transparent bonding layer (43), a touch structure (40, 410), a second light-shielding structure (450), and a through hole (450H); a transparent cover plate (60); and a first light-shielding structure (61); wherein: the transparent bonding layer (43), the touch structure (40, 410) and the transparent cover plate (60) are sequentially laminated on the display panel (200); the through hole penetrates through the display panel, the transparent bonding layer, and the touch structure (40, 410), and the non-display region surrounds the through hole and the display region surrounds the non-display region; and the first light-shielding structure (61) is disposed on the transparent cover plate (60) and surrounds the through hole, the second light-shielding structure (450) is disposed on the touch structure and surrounds the through hole, an orthographic projection of the first light-shielding structure (61) onto the display panel and an orthographic projection of the second light-shielding structure (450) onto the display panel both are within the non-display region. 
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the second light-shielding structure is configured to shield light, emitted from the display panel and passing through the transparent bonding layer in the direction of the through hole; and the first light-shielding structure is configured to shield light, emitted from the display panel, passing through the through hole and being slantly incident on the transparent cover plate; and the first light-shielding structure is ring-shaped, an inner diameter of the first light-shielding structure is less than a diameter of the through hole, and an outer diameter of the first light-shielding structure is greater than the diameter of the through hole. Claim 1 is therefore allowed, as are dependent claims 3-14. The prior art does not disclose or suggest the method for manufacturing a display device of claim 15, in particular the limitations of the second light-shielding structure is configured to shield light, emitted from the display panel and passing through the transparent bonding layer in the direction of the through hole; and the first light-shielding structure is configured to shield light, emitted from the display panel, passing through the through hole and being slantly incident on the transparent cover plate; wherein the first light-shielding structure is ring-shaped, an inner diameter of the first light-shielding structure is less than a diameter of the through hole, and an outer diameter of the first light-shielding structure is greater than the diameter of the through hole. Claim 15 is therefore allowed, as are dependent claims 16-17 and 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871